ACCEPTED
                                                                                            03-15-00232-CR
                                                                                                    7085170
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       9/24/2015 2:44:55 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK


                                NO. 03-15-00232-CR
                                                                         FILED IN
STATE OF TEXAS                             §      IN THE          3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                           §                      9/24/2015 2:44:55 PM
vs.                                        §      3rdCOURT          JEFFREY D. KYLE
                                           §                              Clerk
ALICIA NICHOLE PEREZ                       §      OF APPEALS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Alicia Nichole Perez., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

         1.   This case is on appeal from the 207th District Court of Coma! County,

Texas.

      2.      The case below was styled the STATE OF TEXAS vs. ALICIA

NICOLE PEREZ, and numbered CR2012-603

      3.      Appellant was convicted of possession of a controlled substance.

      4.      Appellant was assessed a 4 years probation on 4116/15.

      5.      Notice of appeal was given on 4/17115.

      6.      The clerk's record was filed on 6/12/15; the reporter's record was filed

on 7117115.
       7.      The appellate brief was due on 9/16/15

       8.      Appellant requests an extension of time of 30 days from the due date,

i.e. 10/16/15.

       9.      One prior extension to file the brief has been received in this cause.

       10.     Defendant is currently free on bond.

11.          Appellant relies on the following facts as good cause for the requested

extension:     Counsel for appellant has carried a heavy workload of late.              In

addition to daily court settings, and several jury trials, she has filed appellate briefs

in the following cases:       State v. Brandon Robisheaux, No. 03-14-00329-CR

filed 6/23115 in the 3rd Court of Appeals; State v. Emmett Banks, No.

03-14-00742-CR filed 8/10/15 in the 14th Court of Appeals; and Courven Thomas

v. State, No. 04-14-00756-CR filed 8/25/15 in the 4th Court of Appeals. Currently

counsel is working on a brief in State v. Robert Rodriguez, No. 04-15-00204-CR

due in the 4th Court of Appeals.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,
                                        Schoon Law Firm
                                        200 N. Seguin A venue
                                        New Braunfels, Texas 78130
                                        Tel: (830) 627-0044
                                        Fax: (830) 620-5657